DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.

Status of Claims
The following claims is/are pending in this office action: 1, 2, 4, 6-9, 11, 13-16, and 19-26
The following claim(s) is/are amended: 1, 2, 8, 9, 11, 15, 16, 19, 20-23, 25, and 26
The following claim(s) is/are new: No
The following claim(s) is/are cancelled: 3, 5, 10, 12, 17, 18
Claim(s) rejected: 1, 2, 4, 6-9, 11, 13-16, and 19-26

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20090193039A1) in view of Hyong  (“Doing Data Science and AI with SQL Server”)

Regarding claim 1, Bradley teaches a system comprising: a non-transitory memory storing instructions (Fig. 1 shows computer system and structure comprising data store, hard disks, processor, and memory.)
and a processor coupled to the non-transitory memory and configured to execute the instructions to cause the system to (Fig. 1 shows computer system and structure comprising data store, hard disks, processor, and memory.)
in response to a determination that user data associated with a user and stored in a relational database (Para 0005: “The system makes use of various tools for data import, utilizes commercial relational databases for data aggregation…” Para 0008: “A user interface allows an end-user of the system to configure specific data preparation and analysis steps for a particular application (e.g. predicting the likelihood that a product will sell, given historical transactional sales data.” Para 0693: “Database (string): Database containing the source datasets for model building User and product data is stored in the relational database.” User data is stored in relational database. Fig. 33 shows tables that shows different fields associated with a user/customer/buyer) configured for processing with a structured query language (SOL) query is available (Para 0245: “[Optional] Query (string): SQL query used to populate the table.” Para 0416: “A SQL script is executed 148 against the given database to create the table structure described in FIG. 4 for storing the system metadata.”) retrieve a training data set associated with the user (Para 0008: “These operations include import of source data into relational databases, aggregating source data for analysis or reporting, computation of reports, and building and evaluating data mining models…” Source data is imported/retrieved which will become a training data to build models. Para 0727: “The remaining dataset cases are used to estimate the predictive model by applying the given algorithm and parameters to the given training set.”)
convert the trained machine learning model into the SQL query (Para 0678: “The Build Predictive Model task is used to construct a predictive model by applying a statistical/machine learning algorithm to a given dataset. Depending upon the algorithm that is selected for model building, the Build Predictive Model task may utilize SQL Server 2005 Analysis Services to build the predictive model.” Para 0763: “The Import Model Content task allows the analyst to export SQL Server 2005 Mining Model content from a given Analysis Server/ Analysis database and store it in a relational database table for querying. The ability to query this content via SQL is very useful to determine the patterns and trends that are extracted.” Machine learning model created using SQL server tool and then stored in a relational database so SQL queries can be applied. This implies that model can be converted into of SQL queries.)
execute the SQL query in the relational database that makes for making a prediction on the user data set (Para 0763: “The Import Model Content task allows the analyst to export SQL Server 2005 Mining Model content from a given Analysis Server/ Analysis database and store it in a relational database table for querying. The ability to query this content via SQL is very useful to determine the patterns and trends that are extracted.”).
Bradley does not explicitly teach preprocess the training data set, the preprocessing including formatting the training data set that enables a use of the formatted training data set in a machine learning model that uses a decision tree ensemble; train, using the formatted training data set, the machine learning model that uses the decision tree ensemble.
Hyong, however, teaches preprocess the training data set, the preprocessing including formatting the training data set that enables a use of the formatted training data set in a machine learning model (Page 1 Para 1: “In a data warehousing scenario, data is acquired from various heterogeneous data sources, transformed and cleansed, and loaded into data warehouses. The consolidated data provides the single source of truth for business reporting and dashboards. At the same time, it also enables interactive analysis via multi-dimensional online analytical processing (OLAP) cubes, and tabular models.” Data preprocessing which includes cleansing (or formatting) and transformation of the raw data. The data is latter used to train or build the machine learning model as mentioned on Page 3 Para 2 as: “…bring the data out from the database, and use the historical data to train and subsequently test the machine learning models that they’ve built” and Page 3 Para 3 as: “A typical approach used by data scientists is to read the data from the database into the client that they’re using for building the model”) that uses a decision tree ensemble (Page 5 Para 3: “In addition, companies might… SQL Server stored procedure.” and Page 7 Para 3: “If you need to install…Python has been installed”). Theses para explains that Python and R procedures can be used in SQL server by installing and/calling their libraries. One of the procedures includes ensemble of decision trees as explained in Page 7 Last Para as: “Let’s dive deeper into what’s… inputs to the R or Python code.” This infers that even if decision tree ensemble model are not part of SQL server, python or R libraries and/or procedures can be used in SQL server to use these models.)
train, using the formatted training data set, the machine learning model that uses the decision tree ensemble (Page 7 Last Para: “Let’s dive deeper into what’s in a stored procedure (with R code) that’s used for training a customer churn classification model. Figure 4 shows a stored procedure that trains a customer churn classification model by building an ensemble of decision trees using R. Figure 5 shows a similar stored procedure that trains a similar churn model using Python.” Training of the ML model, which includes ensemble of decision trees is performed. We can recall from previous limitation that data was first cleaned or formatted during preprocessing.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning and SQL server of Bradley with the decision tree ensembles of Hyong to include python and R procedures in SQL Server to enhance the machine learning capabilities (Hyong, Page 4 Last Para, Page 5 First Para).

Regarding claim 6, Bradley and Hyong teach the method of claim 1.
Hyong also teaches wherein the trained machine learning model is converted to the SQL query using a python library (Page 5 Para 4: “With the R or Python code needed to work with the ML/AI models encapsulated in stored procedures, application developers can now leverage their ML/AI stored procedures as is (without requiring new libraries or learning new database access patterns). To the application layer, the intelligent ML/AI stored procedure behaves just like any SQL Server stored procedure.” Page 6 Last Para: “To use R or Python code in the stored procedure, you’ll need to configure SQL Server to allow external scripts. To enable external scripts, you’ll need to run the sp_configure and reconfigure commands (after the T-SQL code is successfully executed, you’ll need to restart the SQL Server service.” Python procedure can be run in SQL Server by installing relevant libraries, which will behave as an SQL code or procedure.)

Regarding claim 8, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying.
Regarding claim 13, it is substantially similar to claim 6, and is rejected in the same manner, the same art, and reasoning applying.
Regarding claim 15, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying.

Claims 2, 4, 7, 9, 11, 14, 16, 19, 20, 21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20090193039A1) in view of Hyong  (“Doing Data Science and AI with SQL Server”) further in view of Natekin & Knoll (“Gradient boosting machines, a tutorial,” hereinafter “Natekin”).

Regarding claim 2, Bradley and Hyong teach the method of claim 1.
(Page 7 Last Para: “Let’s dive deeper into what’s in a stored procedure (with R code) that’s used for training a customer churn classification model. Figure 4 shows a stored procedure that trains a customer churn classification model by building an ensemble of decision trees using R. Figure 5 shows a similar stored procedure that trains a similar churn model using Python. Database developers leverage familiar skills of using T-SQL queries to select data from SQL server tables. The data is used as inputs to the R or Python code.”)
Same motivation to combine the teachings of Bradley and Hyong as in claim 1.
Neither Bradley nor Hyong explicitly teach wherein executing the instructions further causes the system to perform at least one iteration of: training a first decision tree to make a prediction using the formatted training data set; determining whether an error exists in the first decision tree; and in response to the determining that an the error exists, training a second decision tree using the formatted training data set and the error.
Natekin, however, teaches wherein executing the instructions further causes the system to perform at least one iteration of: training a first decision tree to make a prediction using the formatted training data set (Section 6.1.2 para 4: "We train the models on one half the available data and validate it on the other part. The train/test separation is organized sequentially". Figure 7F; it shows the prediction from decision tree-based models. The decision tree models are first trained and then used for prediction)
determining whether an error exists in the first decision tree (Figure 7D: Figure 7D shows error graph from tree-based model)
(Section 1 para 3: “The main idea of boosting is to add new models to the ensemble sequentially. At each particular iteration, a new weak, base-learner model is trained with respect to the error of the whole ensemble learnt so far.” Section 3.2 para 2. “The commonly used base learner models can be classified into a three distinct categories: linear models, smooth models and decision trees.” Base learner models comprises decision trees. At each iteration, decision tree based-learner model is trained in response to the error).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning model of Bradley as modified by Hyong with the construction of decision trees as taught by Natekin which improves prediction accuracy of the models and reduces the model error in predicting the actual output values (Natekin, Section 6.1.4 para 8, Figure 7F).

Regarding claim 4, Bradley, Hyong, and Natekin teach the method of claim 2.
Natekin also teaches wherein the performing the at least one iteration continues until the error graph converges (Section 6.1.4 Para 2: “The corresponding convergence plots with the bootstrap estimates of the number of iterations are presented on Figures 7A,B.” Figure 7 shows iterations will continue until the graph converges).
Same motivation to combine the teachings of Bradley, Hyong, and Natekin as in claim 2.

Regarding claim 7, Bradley, Hyong, and Natekin teach the method of claim 2.
(Section 1 Last Para: “In this article, we would provide the new comers to the GBMs with both the formal description of the method and with considerations for the model design, which are illustrated on a number of practical examples…In section II, we describe the boosting methodology and the gradient boosting algorithm in detail.” Gradient boosting model is discussed/used in Natekin).
Same motivation to combine the teachings of Bradley, Hyong, and Natekin as in claim 2.

Regarding claims 9, 11, and 14, they are substantially similar to claims 2, 4, and 7, and are rejected in the same manner, the same art, and reasoning applying.

Regarding claims 16, 19, and 20, they are substantially similar to claims 2, 13, and 14 and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 21, Bradley and Hyong teach the method of claim 1.
Neither Bradley nor Hyong explicitly teach wherein the machine learning model is configured such that the decision tree ensemble runs either in series or in parallel during the training the machine learning model.
Natekin, however, teaches wherein the machine learning model is configured such that the decision tree ensemble runs either in series or in parallel during the training the machine learning model (Section 7.2 Para 3 and 4: “However, when the GBM ensemble is already learnt, one can take full advantage of parallelization to obtain the predictions…however, the learning algorithm still relies on the previously learned fits, by design. A different approach to parallelization of the GBMs would be to parallelize each of the boosting iterations, which can still bring improvement in the evaluation speed.” GBM model used in this study includes random forest which is ensemble of decision trees as mentioned in Section 6.1.4: “To evidence the usefulness of this method…and the Random Forest (RF).” and in Section 4.2 as: “Exploiting shrinkage in learning allows the decision-tree GBMs … decision-tree ensemble would also hold true for higher dimensional data.”
Same motivation to combine the teachings of Bradley, Hyong, and Natekin as in claim 2.

Regarding claims 23, 25, and 26, they are substantially similar to claims 21 and 4 and are rejected in the same manner, the same art, and reasoning applying.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20090193039A1) in view of Hyong  (“Doing Data Science and AI with SQL Server”) and Natekin (“Gradient boosting machines, a tutorial,”) further in view of Baranauskas (“How many trees in a random forest?”).

Regarding claim 22, Bradley, Hyong, and Natekin teach the method of claim 2.
Neither Bradley nor Hyong nor Natekin teach wherein the performing the at least one iteration continues until a number of decision trees in the decision tree ensemble equals a threshold number of decision trees.
(Abstract: “The research reported here analyzes whether there is an optimal number of trees within a Random Forest, i.e., a threshold from which increasing the number of trees would bring no significant performance gain, and would only increase the computational cost. Our main conclusions are: as the number of trees grows, it does not always mean the performance of the forest is significantly better than previous forests (fewer trees),” Section 1 Second Last Para: “In this study, we have analyzed the performance of Random Forests as the number of trees grows (from 2 to 4096 trees, and doubling the number of trees at every iteration), aiming to seek out for a number (or a range of numbers) of trees from which there is no more significant performance gain, unless huge computational resources are available for large datasets.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning model of Bradley as modified by Hyong and Natekin with the use of threshold in generating decision tree ensemble to optimize the computational cost in generating the model (Baranauskas, Abstract).

Regarding claim 24, it is substantially similar to claim 22 and is rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant’s arguments filed on 08/17/2021 with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered. Claims 1, 2, 8, 9, 11, 15, 16, 19, 20-23, 25, and 26 have been amended by the applicant. New amendments and new claims have been added in 103 rejection section and relevant citations have been provided. Based on the amendments to existing claims examiner adds a new reference Hyong. Applicant’s arguments are addressed below.
Applicant’s Argument 1: In rejecting independent claim 1, the Office Action cites Bradley to allege that Bradley discloses "preprocess the training data set, the preprocessing including formatting the training data set that enables a use of the formatted training data set in a machine learning model that uses an ensemble of decision trees". In particular, the Office Action points to Figure 22 of Bradley to assert that Bradley discloses "an ensemble of decision trees," as recited in claim 1. Applicant respectfully disagrees. As discussed during the Examiner Interview (see above), the "MICROSOFT_DECISION_TREES" listed in Figure 22 are not ensembles of decision trees. That is, the decisions trees of the algorithm type MICROSOFT DECISION_ TREES" are different from the "ensemble of decision trees" recited in claim 1 as defined in view of the specification. Further, Applicant has amended independent claims 8 and 15 in similar manner to claim 1, and submits that these are also patentable over Bradley for similar reasons.
Response to Argument 1: Applicant understands that Bradley does not disclose that ensemble of decision trees (or decision tree ensemble) can be used in Microsoft SQL Server. However, examiner added a reference by Hyong (Microsoft documentation. Link provided in the attached Hyong document) that explains that Python procedures and libraries can be used “Continuing the momentum, SQL Server 2017 CTP2 added Python support. You now have the best of multiple worlds: the ability to write code in R or Python.” These procedures includes ensemble of decision trees (decision tree ensemble) as discussed in 103 rejection section and the relevant citation has been provided.

Applicant’s Argument 2: Applicant submits that Natekin, Jayaram, and Baranauskas all fail to remedy the deficiencies of Bradley as discussed above with respect to amended independent claims 1, 8, and 15. As such, because the rejected dependent claims 2, 4, 6, 7, 9, 11, 13, 14, 16, and 19-26 depend from the independent claims which are in patentable condition, the dependent claims are patentable over the cited references at least for the same reasons as the amended independent claims. Accordingly, Applicant respectfully requests withdrawal of the rejections of claims 2, 4, 6, 7, 9, 11, 13, 14, 16, and 19-26 under 35 U.S.C. § 103 and allowance of the claims.
Response to Argument 2: Deficiency of Bradley was discussed in argument 1 and examiner explained in response to argument 1 that a new art is added to overcome the deficiency of prior references on record.
Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
11/23/2021

/BRIAN M SMITH/Primary Examiner, Art Unit 2122